Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.

Response to Amendment
The amendment filed  has been entered. Claims 1-20 are currently pending. The previous 35 USC 112 rejections are overcome by Applicant’s amendments and comments.

Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive. In response to Applicant's argument that one of ordinary skill would not be motivated to modify Calinao in view of Grimm, the Examiner respectfully disagrees. 
Calinao teaches a plurality of factors contributing to a desirable walking experience. Calinao further teaches wherein certain walking experiences may be preferred and selected over others. Although Calinao teaches “vibrance” being a potentially desirable parameter, Calinao is silent as to man-made noise. Grimm teaches that it is known to desire a quieter walking route. The Examiner does not agree that there is any conflict with the teachings of Calinao and Grimm, since Calinao teaches selecting walking parameters based on user preferences and is silent as to man-made 
Therefore the prior art of record meets the claim limitations and Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 9-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Calinao et al. (US 2018/0364059) in view of Grimm (US 2018/0004211).

Regarding claim 1: 
Calinao teaches a computer-implemented method comprising:
(queries for navigation from origin to destination, see at least [0082], Figs. 10-11); 
obtaining, from a database, a restorative map of route segments that includes a restorative score respectively associated with each of the route segments, wherein the restorative score has been calculated to increase with an amount of natural features associated with the respective route segment, and decrease with an amount of crime associated with the respective route segment (see at least Fig. 9, walkspan scores at each route segment, [0049-0058], scores based on criteria including at least vegetation, safety/crime, see at least [0062-0073]); 
calculating one or more suggested routes between the two points, each suggested route associated with an aggregate restorative score based on the restorative scores of individual route segments within the respective suggested route (see at least [0086]); and 
based on the aggregate restorative scores, displaying at least one of the suggested routes on a graphical user interface of the client device (see at least [0097]).
Calinao further teaches a plurality of criteria for determining a preferred route and also teaches selecting among different user preferences for a route (see at least [0049-0059] and [0096])
Calinao does not specifically mention man-made noise as a criterion. 
Grimm teaches a system and method of route selection wherein a plurality of negative parameters are taken into account, including levels of sound pollution . Grimm teaches that is known to avoid noisy environments when routing to a destination.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the multiple criteria based navigation system and method as taught by Calinao with the additional well-known navigation-avoidance criterion of noise pollution as taught by Grimm in order to provide for a superior walking experience allowing a user to further refine navigation preferences to include the common desire for a quieter walk.

Regarding claim 2:
Calinao further teaches wherein the restorative map also includes a physical distance associated with each of the route segments (since the restorative map, as taught by Calinao is designed to overlay on Apple and Android maps, as well as other traditional maps, which contain distance metrics, and the navigation of Calinao utilizes distance as a metric for determining a best route, it is at least obvious, if not inherent that the restorative map would need to include the physical distance of the route segments, at least to align with the map over which it is laid, see at least [0078-0079], Fig. 11, [0083-0086]).

Regarding claim 3:
Calinao further teaches wherein a suggested route is selected for display based on an aggregate physical distance of the suggested route and the aggregate restorative score of the suggested route (see at least [0078-0079]).

Regarding claim 5:
Calinao further teaches wherein each of the suggested routes is no longer than a threshold amount from an aggregate physical distance of a shortest route of the suggested routes (suggested routes are within the distance range of the shortest route, at least implying a threshold, see at least [0096]).
Alternately or in addition, in case Calinao does not clearly and explicitly teach a threshold distance, it would have been obvious to one of ordinary skill at the time of the invention, in light of Calinao’s teaching of recommended routes being within a distance range of a shortest route, to utilize a threshold cutoff for distance in order to set a cutoff distance for simple calculation and filtering.

Regarding claims 6, 7, and 9:
Calinao teaches the limitations as in claims 1-3 and 5 above. Calinao does not explicitly teach including a travel time associated with the route segments. However, the Examiner notes that travel time and physical distance are known measures for evaluating travel routes, and are functional equivalents when dealing with walking routes. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize travel time or travel distance as a metric for a travel route as a matter of design choice since both are known, conventional metrics for determining/evaluating travel routes and are functionally equivalent in the context of walking routes. 

Regarding claims 10-12, 14-16, and 18, the combination of Calinao and Grimm teaches an article of manufacturing including program instructions performing the method as in claims 1-9 above.

Regarding claim 19:
Calinao teaches A computer-implemented method comprising: 
obtaining data representing a transportation map, and a greenspace map, a noise map, and a crime map of a geographical location, wherein the transportation map represents route segments within the geographical location, wherein the greenspace map represents natural features within the geographical location, wherein the noise map represents human-made noise within the geographical location, and wherein the crime map represents reported crimes within the geographical location (see at least [0044-0059], [0076-0078]);
calculating a respective restorative score for each of the route segments, wherein the respective restorative score increases with an increasing amount of natural features associated with the respective route segment in the greenspace map, decreases with an increasing amount of human-made noise associated with the respective route segment in the noise map, and decreases with an increasing amount of crime associated with the respective route segment in the crime map; and storing, in a (see at least [0076-0078]).
Calinao does not specifically mention man-made noise as a criterion. 
Grimm teaches a system and method of route selection wherein a plurality of negative parameters are taken into account, including levels of sound pollution (see at least [0020] [00134-0163] [0222]). Grimm teaches that is known to avoid noisy environments when routing to a destination.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the multiple criteria based navigation system and method as taught by Calinao with the additional well-known navigation-avoidance criterion of noise pollution as taught by Grimm in order to provide for a superior walking experience allowing a user to further refine navigation preferences to include the common desire for a quieter walk.

Regarding claim 20:
Calinao further teaches displaying, on a graphical user interface of a computing device, a representation of the transportation map with the restorative scores color encoded for each of the respective route segments, wherein the greenspace map represents natural features with respective greenspace values, the greenspace values based on images of the respective route segments or greenspace input from individuals, wherein the noise map represents human-made noise with respective noise values, the respective noise values based on human-made structures within a first (see at least [0083-0085], [0096]). 

Allowable Subject Matter
Claims 4, 8, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ryan Rink/Primary Examiner, Art Unit 3664